Exhibit 10.75

 



EXECUTION VERSION

 

PAYMENT GUARANTY

 

THIS PAYMENT GUARANTY (this “Guaranty”) made as of June 30, 2015, by TWINLAB
CONSOLIDATION CORPORATION (“Guarantor”), to and for the benefit of NUTRICAP
LABS, LLC, a New York limited liability company, its successors and assigns
(“Nutricap” or “Lender”).

 

RECITALS

 

A.           Pursuant to that certain Amended and Restated Unsecured Promissory
Note of even date herewith (the “Restated Note”) among NutraScience Labs, Inc.,
a Delaware corporation, (the “Borrower”), and Lender, Lender has made a loan and
other credit accommodations to Borrower in the original principal amount of
$2,750,000. Capitalized terms used and not otherwise defined herein shall have
the meanings given to them in the Restated Note.

 

B.           Lender’s willingness to enter into the Restated Note is based in
part on the execution and delivery of this Guaranty by Guarantor.

 

C.           Guarantor will derive material financial benefit from the Borrower
based in part on Borrower’s ability to enter into the Restated Note with Lender.

 

D.           Lender has relied on the statements and agreements contained herein
in agreeing to make the Restated Note. The execution and delivery of this
Guaranty by Guarantor is a condition precedent to the making of the Restated
Note by Lender.

 

AGREEMENT

 

NOW, THEREFORE, intending to be legally bound, Guarantor, in consideration of
the matters described in the foregoing Recitals, which Recitals are incorporated
herein and made a part hereof, and for other good and valuable consideration the
receipt and sufficiency of which are acknowledged, hereby covenants and agrees
for the benefit of Lender and its successors, indorsees, transferees,
participants and assigns as follows:

 

1.            Guaranty. Guarantor absolutely, unconditionally and irrevocably
guarantees:

 

(a)          the full and prompt payment of the principal of and interest on the
Restated Note when due (after the expiration of all applicable cure and grace
periods contained in the Restated Note), whether in respect of scheduled monthly
payments, at stated maturity, upon acceleration or otherwise, and at all times
thereafter, and the full and prompt payment of all sums, including all costs and
expenses, which may become due and owing upon an Event of Default under the
Restated Note (including, without limitation, any interest that may accrue on
any judgment against Guarantor in respect of any of the guaranteed obligations
hereunder at the lesser of the default rate of interest (as set forth in the
Restated Note) and the maximum interest rate permitted by applicable law); and

 

(b)          the full and prompt payment of any Enforcement Costs (as defined in
Section 7 hereof).

 

All amounts due, debts, liabilities and payment obligations described in
subsections (a), (b) and (c) of this Section 1 shall be hereinafter collectively
referred to as the “Obligations.”

 

 

 

 

All payments under this Guaranty must be made in lawful money of the United
States of America and in current funds. Any amount received by Lender from any
collateral or security for the Restated Note may be applied by it towards any
sums due under or in respect of the Restated Note, in such order of application
as is provided for under the applicable Restated Note.

 

2.          Payment of Amounts Owed. Upon the occurrence of any Event of Default
by Borrower under the Restated Note, after the expiration of any applicable cure
or grace period associated therewith (including, without limitation, the fifteen
(15) Business Day periods set forth in Sections 2.01(a) and 2.01(b) of the
Restated Note), Guarantor agrees, on demand by Lender, to pay the Obligations,
regardless of any defense, right of set-off or recoupment or claims which
Borrower or Guarantor may have against Lender. All of the remedies set forth
herein and/or provided for in the Restated Note or at law or equity shall be
equally available to Lender, and the choice by Lender of one such alternative
over another shall not be subject to question or challenge by Guarantor or any
other person, nor shall any such choice be asserted as a defense, setoff,
recoupment or failure to mitigate damages in any action, proceeding, or
counteraction by Lender to recover or seeking any other remedy under this
Guaranty, nor shall such choice preclude Lender from subsequently electing to
exercise a different remedy. The parties have agreed to the alternative remedies
provided herein in part because they recognize that the choice of remedies in
the event of a default hereunder will necessarily be and should properly be a
matter of good faith business judgment. It is the intention of the parties that
such good faith choice by Lender be given conclusive effect regardless of such
subsequent developments.

 

3.          Certain Waivers by Guarantor. To the fullest extent permitted by
law, Guarantor does hereby (a) waive notice of acceptance of this Guaranty by
Lender and any and all notices and demands of every kind which may be required
to be given by any statute, rule or law; (b) agree to refrain from asserting,
until after repayment in full of the Restated Note, any defense, right of
set-off, right of recoupment or other claim which Guarantor may have against
Borrower; (c) waive any defense, right of set-off, right of recoupment or other
claim which Guarantor or Borrower may have against Lender or the holder of the
Restated Note; (d) waive any and all rights Guarantor may have under any
anti-deficiency statute or other similar protections; (e) waive all rights at
law or in equity to seek subrogation, contribution, indemnification or any other
form of reimbursement or repayment from Borrower or any other person or entity
now or hereafter primarily or secondarily liable for any of the Obligations
until the Obligations has been paid in full; (f) waive presentment for payment,
demand for payment, notice of nonpayment or dishonor, protest and notice of
protest, diligence in collection and any and all formalities which otherwise
might be legally required to charge Guarantor with liability; (g) waive the
benefit of all appraisement, valuation, marshalling, forbearance, stay,
extension, redemption, homestead, exemption and moratorium laws now or hereafter
in effect; (h) waive any defense based on the incapacity, lack of authority,
death or disability of any other person or entity or the failure of Lender to
file or enforce a claim against the estate of any other person or entity in any
administrative, bankruptcy or other proceeding; (i) waive any defense based on
an election of remedies by Lender, whether or not such election may affect in
any way the recourse, subrogation or other rights of Guarantor against the
Borrower, any other guarantor or any other person in connection with the
Obligations; (j) waive any defense based on the failure of the Lender to (i)
provide notice to Guarantor of a sale or other disposition (including any
collateral sale pursuant to the Uniform Commercial Code) of any of the security
for any of the Obligations, or (ii) conduct such a sale or disposition in a
commercially reasonable manner; (k) waive any defense based on the negligence of
Lender in administering the Restated Note (including, without limitation, the
failure to perfect any security interest in any collateral for the Restated
Note), or taking or failing to take any action in connection therewith, or based
on the federal Equal Credit Opportunity Act and applicable regulations or the
Equal Credit Opportunity Acts and applicable regulations of any state, provided,
however, that such waiver shall not apply to the gross negligence or willful
misconduct of the Lender, as determined by the final, non-appealable decision of
a court having proper jurisdiction; (l) waive the defense of expiration of any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof; (m) waive any right to file any Claim (as defined below) as
part of, and any right to request consolidation of any action or proceeding
relating to a Claim with, any action or proceeding filed or maintained by Lender
to collect any Obligations of Guarantor to Lender hereunder or to exercise any
rights or remedies available to Lender under the Restated Note, at law, in
equity or otherwise; (n) agree that Lender shall not have any obligation to
obtain, perfect or retain a security interest in any property to secure any of
the Obligations or this Guaranty, or to protect or insure any such property; (o)
waive any obligation Lender may have to disclose to Guarantor any facts the
Lender now or hereafter may know or have reasonably available to it regarding
the Borrower or Borrower’s financial condition, whether or not the Lender has a
reasonable opportunity to communicate such facts or has reason to believe that
any such facts are unknown to Guarantor or materially increase the risk to
Guarantor beyond the risk Guarantor intends to assume hereunder; (p) agree that
Lender shall not be liable in any way for any decrease in the value or
marketability of any property securing any of the Obligations which may result
from any action or omission of the Lender in enforcing any part of this Guaranty
or any portion of the Restated Note; (q) waive any defense based on the
consideration for this Guaranty; (r) waive any defense based on any invalidity,
irregularity or unenforceability, in whole or in part, of the Restated Note;
(s) waive any defense based on any change in the composition of Borrower,
including, without limitation, the voluntary or involuntary withdrawal or
removal of Guarantor from any current or future position of ownership,
management or control of Borrower; and (t) waive any defense based on any
representations and warranties made by Guarantor herein or by Borrower in the
Restated Note. Lender shall not have any obligation to disclose or discuss with
Guarantor its assessment of the financial condition of Borrower. Guarantor
acknowledges that no representations of any kind whatsoever have been made by
Lender to induce Guarantor to execute and deliver this Guaranty. No modification
or waiver of any of the provisions of this Guaranty shall be binding upon Lender
except as expressly set forth in a writing duly signed and delivered by Lender.
For purposes of this section, the term “Claim” shall mean any claim, action or
cause of action, defense, counterclaim, set-off or right of recoupment of any
kind or nature against the Lender, its officers, directors, employees, agents,
members, actuaries, accountants, trustees or attorneys, or any affiliate of the
Lender in connection with the making, closing, administration, collection or
enforcement by the Lender of the indebtedness evidenced by the Restated Note or
this Guaranty.

 

2

 

  

4.          Guarantor’s Obligations Not Affected by Modifications of Restated
Note. Guarantor further agrees that Guarantor’s liability as guarantor shall not
be impaired or affected by any renewals or extensions which may be made from
time to time, with or without the knowledge or consent of Guarantor of the time
for payment of interest or principal under the Note or by any forbearance or
delay in collecting interest or principal under the Restated Note, or by any
waiver by Lender under the Restated Note, or by Lender’s failure or election not
to pursue any other remedies it may have against Borrower or Guarantor, or by
the acceptance by Lender of any additional security or any increase,
substitution or change therein, or by the release by Lender of any security or
any withdrawal thereof or decrease therein, or by the application of payments
received from any source to the payment of any obligation other than the
Obligations even though Lender might lawfully have elected to apply such
payments to any part or all of the Obligations, it being the intent hereof that,
subject to Lender’s compliance with the terms of this Guaranty and the Restated
Note, Guarantor shall remain liable for the payment of the Obligations, until
the Obligations have been paid in full in cash lawful money of the United States
of America, notwithstanding any act or thing which might otherwise operate as a
legal or equitable discharge of a surety. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, THE RESTATED NOTE MAY NOT BE AMENDED WITHOUT THE
GUARANTOR’S PRIOR WRITTEN CONSENT.

 

3

 

  

5.          Nature of Guaranty. This is an absolute, present and continuing
guaranty of payment and not merely of collection. Guarantor agrees that this
Guaranty may be enforced by Lender without the necessity at any time of
resorting to or exhausting any other security or collateral given in connection
herewith or with the Restated Note through foreclosure or sale proceedings, as
the case may be, under the Restated Note or otherwise, or resorting to any other
guaranties, and Guarantor hereby waives any right to require Lender to join
Borrower or any other guarantor in any action brought hereunder or to commence
any action against or obtain any judgment against Borrower or any other
guarantor or to pursue any other remedy or enforce any other right. Guarantor
further agrees that nothing contained herein or otherwise shall prevent Lender
from pursuing concurrently or successively all rights and remedies available to
it at law and/or in equity or under the Restated Note, and the exercise of any
of its rights or the completion of any of its remedies that do not result in
full payment of the Obligations and complete satisfaction of Borrower’s
obligations under the Restated Note shall not constitute a discharge of
Guarantor’s obligations hereunder, it being the purpose and intent of Guarantor
that the obligations of Guarantor hereunder shall be absolute, independent and
unconditional under any and all circumstances whatsoever. None of Guarantor’s
obligations under this Guaranty or any remedy for the enforcement thereof shall
be impaired, modified, changed or released in any manner whatsoever by any
impairment, modification, change, release or limitation of the liability of
Borrower under the Restated Note or by reason of the bankruptcy of Borrower or
any other guarantor or by reason of any creditor or bankruptcy proceeding
instituted by or against Borrower. This Guaranty shall continue to be effective
or be reinstated (as the case may be) if at any time payment of all or any part
of any sum payable pursuant to the Restated Note is rescinded or otherwise
required to be returned by Lender upon the insolvency, bankruptcy, dissolution,
liquidation, or reorganization of Borrower or any other guarantor, or upon or as
a result of the appointment of a receiver, intervenor, custodian or conservator
of or trustee or similar officer for, Borrower or any other guarantor or any
substantial part of any of the property of the foregoing, or otherwise, all as
though such payment to Lender had not been made, regardless of whether Lender
contested the order requiring the return of such payment. In the event of an
action against the Borrower or any other guarantor and of a deficiency,
Guarantor hereby promises and agrees forthwith to pay the amount of such
deficiency notwithstanding the fact that recovery of said deficiency against
Borrower or any other guarantor would not be allowed by applicable law; however,
the foregoing shall not be deemed to require that Lender institute any action or
otherwise resort to or exhaust any other collateral or security prior to or
concurrently with enforcing this Guaranty.

 

6.          Assignment of Note and Guaranty. NEITHER THE RESTATED NOTE NOR THIS
GUARANTY MAY BE ASSIGNED WITHOUT GUARANTOR’S PRIOR WRITTEN CONSENT.

 

7.          Enforcement Costs. If: (a) this Guaranty is placed in the hands of
an attorney for collection or is collected through any legal proceeding; (b) an
attorney is retained to represent Lender in any bankruptcy, reorganization,
receivership, or other proceedings affecting creditors’ rights and involving a
claim under this Guaranty; (c) an attorney is retained to provide advice or
other representation with respect to this Guaranty; or (d) an attorney is
retained to represent Lender in any proceedings whatsoever in connection with
this Guaranty and Lender prevails in any such proceedings, then Guarantor shall
pay to Lender upon demand all attorney’s fees, costs and expenses incurred in
connection therewith (all of which are referred to herein as “Enforcement
Costs”), in addition to all other amounts due hereunder, regardless of whether
all or a portion of such Enforcement Costs are incurred in a single proceeding
brought to enforce this Guaranty as well as the Restated Note.

 

8.          Severability. The parties hereto intend and believe that each
provision in this Guaranty comports with all applicable local, state and federal
laws and judicial decisions. However, if any provision or provisions, or if any
portion of any provision or provisions, in this Guaranty is found by a court of
law to be in violation of any applicable local, state or federal ordinance,
statute, law, administrative or judicial decision, or public policy, and if such
court should declare such portion, provision or provisions of this Guaranty to
be illegal, invalid, unlawful, void or unenforceable as written, then it is the
intent of all parties hereto that such portion, provision or provisions shall be
given force to the fullest possible extent that they are legal, valid and
enforceable, that the remainder of this Guaranty shall be construed as if such
illegal, invalid, unlawful, void or unenforceable portion, provision or
provisions were not contained therein, and that the rights, obligations and
interest of Lender under the remainder of this Guaranty shall continue in full
force and effect.

 

4

 

  

9.          CONSENT TO JURISDICTION. TO THE GREATEST EXTENT PERMITTED BY LAW,
GUARANTOR HEREBY WAIVES ANY AND ALL RIGHTS TO REQUIRE MARSHALLING OF ASSETS BY
LENDER. WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THIS
GUARANTY (EACH, A “PROCEEDING”), LENDER (BY THEIR ACCEPTANCE HEREOF) AND
GUARANTOR IRREVOCABLY (A) SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS HAVING JURISDICTION IN NEW YORK COUNTY, NEW YORK, AND (B) WAIVE
ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF ANY
PROCEEDING BROUGHT IN ANY SUCH COURT, WAIVE ANY CLAIM THAT ANY PROCEEDING HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVE THE RIGHT TO OBJECT,
WITH RESPECT TO SUCH PROCEEDING, THAT SUCH COURT DOES NOT HAVE JURISDICTION OVER
SUCH PARTY. LENDER AND EACH GUARANTOR FURTHER AGREE AND CONSENT THAT, IN
ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW,
ALL SERVICE OF PROCESS IN ANY PROCEEDING IN ANY STATE OR UNITED STATES COURT
SITTING IN NEW YORK COUNTY, NEW YORK MAY BE MADE BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO THE APPLICABLE PARTY AT THE ADDRESS
INDICATED BELOW, AND SERVICE SO MADE SHALL BE COMPLETE UPON RECEIPT; EXCEPT THAT
IF SUCH PARTY SHALL REFUSE TO ACCEPT DELIVERY, SERVICE SHALL BE DEEMED COMPLETE
FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO MAILED.

 

10.         Claims in Bankruptcy. In the event (i) Borrower or any other
guarantor shall (A) file voluntarily or be filed against involuntarily for
protection under the U.S. Bankruptcy Code or any other present or future federal
or state act or law relating to bankruptcy, insolvency, or other relief for
debtors, (B) have sought or consented to or acquiesced in the appointment of any
trustee, receiver, conservator, or liquidator, or (C) be the subject of any
order, judgment, or decree entered by any court of competent jurisdiction
approving a petition filed against such party for any reorganization,
arrangement, composition, readjustment, liquidation, dissolution, or similar
relief under any present or future federal or state act or law relating to
bankruptcy, insolvency, or relief for debtors, and (ii) the automatic stay
imposed by the applicable provisions of the U.S. Bankruptcy Code, as amended, or
under any other applicable law, against the exercise of the rights and remedies
otherwise available to creditors of the Borrower or such other guarantor is
deemed by the court having jurisdiction to apply to Guarantor so that Guarantor
is not permitted to pay Lender the Obligations and/or Lender may not immediately
enforce the terms of this Guaranty or exercise such other rights and remedies
against Guarantor as would otherwise be provided by law, Lender shall
immediately be entitled, and Guarantor hereby consents, to relief from such
stay, and Guarantor hereby authorizes and directs Lender to present this
Guaranty to the applicable court to evidence this agreement and consent.

 

11.         Application of Proceeds. Any amounts received by Lender from any
source on account of the Restated Note may be utilized by Lender for the payment
of the Obligations under the terms of the Restated Note.

 

12.          Events of Default.

 

(a)          It is expressly agreed that time is of the essence of this Guaranty
and every covenant and provision hereof, and that any of the following shall be
an “Event of Default” under this Guaranty:

 

(i)          any Insolvency Event (as defined below) with respect to Guarantor;
and

 

5

 

  

(ii)         the failure by Guarantor and/or Borrower to make any payment when
due hereunder or under the Restated Note (beyond any applicable notice and/or
grace period, if any, including the fifteen (15) Business Day periods set forth
in Sections 2.01(a) and 2.01(b) of the Restated Note), or any other material
default under any other obligation of or covenant by Guarantor under this
Guaranty (beyond any applicable notice and/or grace period, if any).

 

(b)          Upon the occurrence of any Event of Default under this Guaranty,
there shall be deemed to have occurred a default and an Event of Default under
the Restated Note, regardless of whether or not any portion of the Obligations
may then be due and payable.

 

(c)          The term “Insolvency Event” shall mean any of the following: (i)
Guarantor makes an assignment for the benefit of creditors, offers a composition
or extension to creditors, or makes or sends notice of an intended bulk sale of
any business or assets now or hereafter conducted or owned by Guarantor; (ii)
Guarantor files a petition in bankruptcy; (iii) Guarantor is adjudicated
insolvent or bankrupt, or petitions or applies to any tribunal for any receiver
of or any trustee for itself or any substantial part of its property; (iv)
Guarantor commences any proceeding relating to itself under any reorganization,
arrangement, readjustment or debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect; (v) any such proceeding is
commenced against Guarantor and such proceeding remains undismissed for a period
of sixty (60) days; or (vi) Guarantor by any act indicates its consent to,
approval of, or acquiescence in, any such proceeding or the appointment of any
receiver of or any trustee for Guarantor or any substantial part of its
property, or suffers any such receivership or trusteeship to continue
undischarged for a period of sixty (60) days.

 

(d)          All grace periods under the Restated Note and/or this Guaranty
shall run concurrently such that once any grace period has expired without the
curing of the default in question, Lender shall be entitled to exercise any and
all of the rights and remedies granted under the Restated Note and this Guaranty
without the necessity of issuing any further notice or the granting of any
further grace periods.

 

13.         WAIVER OF TRIAL BY JURY. GUARANTOR AND LENDER (BY THEIR ACCEPTANCE
HEREOF) EACH KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY CLAIM, CONTROVERSY, DISPUTE, ACTION OR PROCEEDING ARISING OUT OF
OR RELATED TO THIS GUARANTY AND THE RESTATED NOTE (INCLUDING WITHOUT LIMITATION
ANY ACTIONS OR PROCEEDINGS FOR ENFORCEMENT OF THE RESTATED NOTE) AND AGREE THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY. GUARANTOR AND LENDER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH OF THEM HAS RELIED ON THIS
WAIVER IN ENTERING INTO THIS GUARANTY AND THAT EACH OF THEM WILL CONTINUE TO
RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. GUARANTOR AND LENDER EACH
WARRANT AND REPRESENT THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS.

 

14.         Notices. All notices required or permitted hereunder shall be given
in writing and shall become effective on the first business day after sent by
national overnight carrier to the notice address provided below.

 



6

 

  

All notices to Guarantor shall be addressed as follows: Twinlab Consolidation
Corporation   632 Broadway, Suite 201   New York, NY 10012   Attention: Richard
H. Neuwirth, CLO   All notices to Lender shall be addressed as follows: Nutricap
Labs, LLC   70 Carolyn Boulevard   Farmingdale, NY 11735   Attention: Jonathan
Greenhut    

15.         Representations and Warranties. To induce Lender to make the
Restated Note, Guarantor makes the following representations and warranties to
Lender set forth in this Section 15, and Guarantor acknowledges that but for the
truth and accuracy of the matters covered by the following representations and
warranties, Lenders would not have agreed to make the Restated Note:

 

(a)          Twinlab Consolidation Corporation is duly formed, validly existing,
and in good standing in its state of organization and has qualified to do
business and is in good standing in any state in which it is necessary in the
conduct of its business;

 

(b)          Guarantor maintains an office at the address set forth for such
party in Section 14;

 

(c)          the execution, delivery, and performance by Guarantor of this
Guaranty does not and will not contravene or conflict with (i) any Laws, order,
rule, regulation, writ, injunction or decree now in effect of any Government
Authority, or court having jurisdiction over Guarantor, (ii) any contractual
restriction binding on or affecting Guarantor or Guarantor’s property or assets
which may adversely affect Guarantor’s ability to fulfill its obligations under
this Guaranty, (iii) the instruments creating any trust holding title to any
assets included in Guarantor’s financial statements, or (iv) the organizational
or other documents of Guarantor;

 

(d)          this Guaranty creates legal, valid, and binding obligations of
Guarantor enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, moratorium, insolvency,
reorganization, fraudulent conveyance or other laws affecting the enforcement of
creditors’ rights generally or by general equitable principles; and

 

(e)           all statements set forth in the Recitals are true and correct.

 

16.         Covenants of the Guarantor

 

(a)          If Guarantor shall become insolvent or seek protection under
insolvency laws or proceedings, or any application shall be made to have
Guarantor declared bankrupt or insolvent, or a receiver or trustee shall be
appointed for Guarantor or for all or a substantial part of the property of
Guarantor, or Guarantor shall make an assignment for the benefit of creditors,
notice of such occurrence or event shall be promptly furnished to the Lender by
Guarantor.

 

(b)          Twinlab Consolidation Corporation shall maintain its corporate
existence.

 

17.         Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of Guarantor. If more than one party executes this
Guaranty, the liability of all such parties shall be joint and several.

 

7

 

  

18.         CHOICE OF LAW; CONSTRUCTION. THIS GUARANTY AND THE RESTATED NOTE
WERE NEGOTIATED IN THE STATE OF NEW YORK, AND DELIVERED BY GUARANTOR, AS
APPLICABLE, AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, WHICH STATE THE
PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND THE UNDERLYING
TRANSACTIONS EMBODIED HEREBY. IN ALL RESPECTS, INCLUDING, WITHOUT LIMITATION,
MATTERS OF CONSTRUCTION OF THE IMPROVEMENTS AND PERFORMANCE OF THIS GUARANTY AND
THE OBLIGATIONS ARISING HEREUNDER, THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH STATE AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. The titles of the paragraphs of
this GUARANTY are for convenience of reference only and are not to be considered
in construing this GUARANTY.

 

19.         Counterparts. This Guaranty may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. A signed copy of this
Guaranty delivered by facsimile, email or other means of electronic transmission
shall be deemed to have the same legal effect as delivery of an original signed
copy of this Guaranty and shall bind any party whose signature was so delivered
hereto.

 

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]

 

8

 

 

IN WITNESS WHEREOF, Guarantor has delivered this Guaranty in the State of New
York as of the date first written above.

 

  GUARANTOR:       TWINLAB CONSOLIDATION
CORPORATION   a Delaware Corporation         By: /s/ Thomas A. Tolworthy   Name:
Thomas A. Tolworthy   Title: CEO

 



State of New York )   )SS: County of New York )





 

On this, the 30th day of June, 2015, before me a notary public, the undersigned
officer, personally appeared Thomas A. Tolworthy, known to me (or satisfactorily
proven) to be the person whose name is subscribed to the within instrument, and
acknowledged that he executed the same for the purposes therein contained.

 

In witness hereof, I hereunto set my hand and official seal.

  

  /s/ Karen M. Walker   Notary Public

 

9

